On petition for rehearing it is contended (1) that the amount of the Master's fee allowed in the court below was excessive; and (2) the payment thereof by appellant was not a voluntary act but necessary, under Section 59.09, F.S.A., and our ruling in Akins v. Bethea, 33 So. 2d 638, 639, to obtain a review of the cause by this Court on appeal. It may be that the payment thereof by appellant was required in order to obtain a review here. It cannot be said that the amount of the Master's fee was so excessive as to order a refund thereof by the Master.
The petition for rehearing is denied.
ADAMS, C.J., and CHAPMAN, BARNS, and HOBSON, JJ., concur. *Page 114